t c memo united_states tax_court dallas r hall petitioner v commissioner of internal revenue respondent docket no filed date dallas r hall pro_se kelley a blaine for respondent memorandum findings_of_fact and opinion laro judge petitioner moves the court for an award of administrative costs under sec_7430 we decide whether he is entitled to an award of any of those costs we hold he is not section references are to the applicable versions of the internal_revenue_code findings_of_fact many facts were stipulated we incorporate herein by this reference the parties’ stipulations of fact and the exhibits submitted therewith we find the stipulated facts accordingly petitioner resided in ketchum idaho when his petition was filed petitioner is a licensed real_estate and mortgage broker who conducts a money-lending operation operation through his sole_proprietorship sole-proprietorship and his wholly owned corporation corporation in the operation third party investors investors lend money to the sole-proprietorship the sole-proprietorship lends money to the corporation and the corporation lends money to real_estate developers and other contractors collectively developers petitioner filed a form_1040 u s individual_income_tax_return petitioner reported on schedule c profit or loss from business of that return that the sole-proprietorship had gross_receipts of dollar_figure total expenses of dollar_figure and a net_loss of dollar_figure petitioner claimed as one of the expenses other interest of dollar_figure for interest_paid to the investors petitioner claimed as the other expenses bad_debts car and truck expenses depreciation legal and professional services travel meals and entertainment and other expenses the commissioner selected petitioner’s tax_return for examination and mailed to petitioner a letter scheduling an initial appointment for the examination petitioner did not appear for that appointment subsequently on date the commissioner issued to petitioner a 30-day_letter disallowing all amounts claimed for bad_debts interest travel meals and entertainment and other expenses and determining that petitioner was liable for an accuracy-related_penalty for negligence and an addition_to_tax for failure_to_file timely the 30-day_letter provided generally that the expenses were disallowed because petitioner had not established that he had paid them and they were ordinary and necessary business_expenses the 30-day_letter informed petitioner that he could discuss these changes on date with a representative of the internal_revenue_service irs at the scheduled time petitioner met with a tax_auditor named zora christian christian christian requested substantiation for the disallowed deductions petitioner informed her that he did not have with him any of the requested substantiation for the bad_debt or interest_expenses christian delivered to petitioner an information_document_request idr specifically requesting that information the idr set a reply in all respondent disallowed dollar_figure of the deductions which petitioner claimed on schedule c date of date petitioner first delivered some of the information to the commissioner on date on date christian met with petitioner’s representative dan jones jones jones did not have a power_of_attorney from petitioner and christian declined to discuss with him the specifics of petitioner’s case christian later issued to petitioner a second idr requesting a breakdown of his schedule c gross_receipts whereas this idr requested a reply by date the commissioner received the requested information on date on date christian revised her examination_report to reflect that information and sent the revised report to petitioner with a notice advising him that he could respond to the revised report within days petitioner did not respond to the revised report on date the commissioner issued to petitioner a notice_of_deficiency that reflected the adjustments in the revised report petitioner subsequently requested from the commissioner further consideration of his tax_return the commissioner honored that request by scheduling a meeting for date at the scheduled time petitioner met with a tax_auditor named shirley finn finn petitioner gave to finn a rough explanation of his sole-proprietorship’s business but not containing any reference to the corporation or to the flow of funds from the investors to the developers and certain other documents related to the interest_expense finn verified from this information that petitioner had in fact paid dollar_figure of the claimed interest_expense but questioned petitioner’s claimed deduction of this interest as business_interest the case was reassigned to another revenue_agent pamela carter carter carter also questioned the deductibility of the interest as business_interest and questioned whether petitioner had issued information returns forms to the people to whom he had paid the interest on date carter faxed an idr to jones requesting forms issued to the payees of the interest and certain other information related to the interest’s characterization two days later carter spoke with jones and he gave to her some of the requested information jones did not mention that the corporation was an intermediary in petitioner’s operation carter met with jones on date during the meeting carter determined that petitioner had actually paid dollar_figure of interest carter asked jones for additional information on the corporation and issued to petitioner an idr requesting documentation of petitioner’s loans to the corporation and an allocation of his interest between business personal and investment pursuits carter also requested that petitioner identify where on the return he had reported certain items of income and she requested that petitioner furnish to her either copies of forms for interest_paid to investors or an explanation why no forms were filed or required on date jones responded to part of the idr by telephone and indicated that he would call carter back on the next day with other information jones never did so carter closed the case with no change to the adjustments detailed in the notice_of_deficiency petitioner did not petition this court with respect to the notice_of_deficiency and on date respondent assessed the deficiency shown in that notice approximately months later petitioner asked the commissioner to reconsider the adjustments underlying that deficiency on date dennis duggan duggan a revenue_agent notified petitioner that duggan was assigned to reconsider those adjustments and requested from petitioner the books_and_records of the sole-proprietorship and the corporation petitioner and duggan met on date petitioner did not provide the requested books_and_records or any other new information to duggan duggan concluded his reconsideration with no change and forwarded the case to appeals for its consideration lydio sison sison an appeals officer considered the case on behalf of appeals during a conference with sison petitioner discussed the role that his corporation played in his operation petitioner did not at the conference produce to sison documentation regarding the use of the money that he had borrowed nor did he produce to sison a note from the corporation or other documents which sison desired following the appeals_conference petitioner wrote a letter to sison on date in an attempt to explain his operation the letter did not mention the corporation and it did not discuss the corporation’s role in the operation sison asked john keegan keegan whom petitioner had hired to represent him on or about date to present to sison the books_and_records to support petitioner’s argument keegan declined to do so following the appeals_conference sison allowed certain reductions in the adjustments listed in the notice_of_deficiency sison did so because sison believed that they had been allowed in the prior reconsiderations but not taken into account when the tax was assessed following the partial abatement of tax pursuant to sison’s recommendation petitioner made a request under the freedom_of_information_act foia for a copy of his and administrative files on date keegan attended an irs problem solving day and presented to representatives of the irs a narrative as to petitioner’s case keegan also presented the representatives with copies of approximately pages of documents in the and administrative files which he had received pursuant to the foia request keegan’s narrative partially mentioned the role of the corporation in petitioner’s operation but did not state that petitioner lent money to the corporation subsequent to date the commissioner’s problem_resolution_program prp referred petitioner’s case to the commissioner’s examination_division which assigned the case to a revenue_agent named michelle ho ho ho received the case on date reviewed the file and requested additional information from keegan on date keegan refused to provide that information and he declined to meet with ho at that time ho determined shortly thereafter that no change to the prior findings would be appropriate subsequently pursuant to a request from prp ho reconsidered the case and sent to keegan an offer to allow petitioner to deduct his verified interest as an expense ho’s offer conditioned that deduction on petitioner’s recognition of an equal amount of schedule c income ho and her manager darline farr later met with keegan on date to discuss ho’s offer following a lengthy discussion between the three ho and farr agreed to allow the interest_expense of dollar_figure without requiring the recognition of a corresponding amount of income opinion sec_7430 allows a taxpayer to recover reasonable_administrative_costs incurred in certain administrative proceedings before the internal_revenue_service the court may award such a recovery if the taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding sec_7430 and b a taxpayer is not a prevailing_party if the commissioner establishes that the commissioner’s position in the administrative_proceeding was substantially justified sec_7430 for purposes of this case respondent concedes that petitioner is entitled to an award of reasonable_administrative_costs if the commissioner’s position in the administrative_proceeding was not substantially justified the commissioner is considered to have taken a position in that proceeding as of the date of the notice_of_deficiency sec_7430 the commissioner’s position is substantially justified if it had a reasonable basis in both law and fact or in other words was justified to a degree that could satisfy a reasonable person 487_us_552 han v commissioner tcmemo_1993_386 we look to whether the commissioner’s position was reasonable given the legal precedents and available facts and circumstances at the time the commissioner took his position 108_tc_430 85_tc_927 the fact that the commissioner eventually concedes a case does not necessarily mean that his position was unreasonable 92_tc_760 but remains a fact to be considered 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir we conclude on the basis of the facts and circumstances at hand that respondent’s position in the administrative_proceeding was substantially justified we believe that the commissioner acted reasonably in seeking and evaluating information from petitioner and his representatives as to the correctness of the determination reflected in the notice_of_deficiency respondent is entitled to maintain his position until adequate substantiation including oral testimony is received and verified sokol v commissioner supra pincite we believe that it was reasonable for the commissioner to not have conceded the relevant portion of his determination until the meeting between keegan ho and farr all arguments of the parties have been considered those arguments not discussed herein have been rejected as without merit accordingly decision will be entered for respondent
